—Judgment unanimously affirmed. Memorandum: Defendant’s challenge to the sufficiency of the plea allocution has not been preserved for our review because defendant neither moved to withdraw the plea nor moved to vacate the judgment of conviction (see, People v Walton, 248 AD2d 803, lv denied 92 NY2d 908; People v Sims, 242 AD2d 758, lv denied 91 NY2d 930). In any event, defendant’s waiver of the right to appeal encompasses that challenge (see, People v Vallejo, 261 AD2d 962; People v Diola, 239 AD2d 961, lv denied 91 NY2d 872). Were we to reach the merits, we would conclude that defendant’s contention is without merit. The record establishes that defendant’s Alford plea was a “ ‘voluntary and intelligent choice among the alternative courses of action open’ ” (People v Di Paola, 143 AD2d 487, 488, quoting North Carolina v Alford, 400 US 25, 31). Defendant admitted that he had been counseled by his attorney and was pleading guilty to avoid the risk of a trial and the possibility of a greater sentence if convicted. There is no *923basis to vacate the plea (see, e.g., People v Walton, supra; People v White, 214 AD2d 811, lv denied 86 NY2d 742). (Appeal from Judgment of Oswego County Court, McCarthy, J. — Criminal Possession Weapon, 3rd Degree.) Present — Pine, J. P., Lawton, Wisner, Hurlbutt and Callahan, JJ.